DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 5-6, 10, 12-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the dissipation device” should be rewritten to be –the heat dissipation device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding Claim 11, the limitations “the water reservoir comprises three space regions A, B and C; the dissipation device is interconnected with the space region A; the pumping device pumps the cooling liquid from the space region A to the space region B; the cooling liquid in the space region B is transferred to the space region C through the heat absorption device; the space region A and the space region C are connected to the water inflow channel and a water outflow channel of the heat dissipation device, respectively” are indefinite, in context, since it cannot be discerned how these limitations further define the instant invention when similar limitations are already included in the independent claim. For Examination purposes and in accordance with the specification and drawings, any limitations contained within Claim 11 will be Examined that are not found within Claim 1--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US PG Pub. 2008/0105407) in view of Geiger (USP 6196305) hereinafter referred to as Yeh and Geiger, respectively.
Regarding Claim 1, Yeh discloses pipeless liquid-cooled heat dissipation system (1, 2 and 3), comprising: 
a heat dissipation device (11 and 12), a pumping device (32), a water reservoir (shown in figure 3), and a heat absorption device (portion of the base (33) found within the body (3)); wherein, 
the pumping device, the heat absorption device, the heat dissipation device, and the water reservoir are integrated and interconnected without a pipe (shown in figures 1-4); 
an interior of the water reservoir (shown in figures 3-4) is partitioned into at least two space regions (4, 5 and 6) to control a flow direction of a cooling liquid (see figures 3-4, wherein the differing space regions allow for the fluid to travel through the heat exchanger and heat absorber (portion of the base (33) found within the body (3)); 
a connecting hole (hole in the top face (311) that allows for the installation of the pump (32) as shown in figure 2) is arranged on the water reservoir (shown in figure 2), and the pumping device (32) is installed in the connecting hole and interconnected with the water reservoir (shown in figures 2 and 4); 
the heat absorption device is further integratedly configured on the water reservoir and interconnected with the water reservoir (shown in figures 2 and 4); and 
the water reservoir and the heat dissipation device are interconnected with each other (as shown in figures 1 and 4);

the regions A, B and C are disposed at a same side of the heat dissipation device (shown in figures 4 and 6); 
the dissipation device (11 and 12) is interconnected with the space region A (shown in figure 1, see also Para. 26); 
the pumping device (32) pumps the cooling liquid from the space region A (319) to the space region B (316, shown in figure 6, wherein the pump moves the fluid upstream of the pump in space labeled 319 to the space downstream of the pump labeled (316)): 
the cooling liquid in the space region B (316) is transferred to the space region C (4) through the heat absorption device (331 found within the portion of the base (33) found within the body (3)) without flowing through the heat dissipation device (shown in figures 4 and 6); 	
the space region A (319) and the space region C (4) are connected to the water outflow channel and a water inflow channel of the heat dissipation device, respectively (as shown in figures 4 and 6, the spaces (319 and 4) are fluidly connected to the inlet and outlet of the heat dissipation device (11 and 12)). Although Yeh discloses the water reservoir and the heat dissipation device being connected with one another, Yeh fails to disclose the water reservoir and the heat dissipation device are integratedly formed by welding.
the bonding agent 68 is a solder but may also be any other type of weld”, col. 4 ll. 46-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the water reservoir and the heat dissipation device of Yeh being integratedly formed by welding, as taught by Geiger, the motivation being to produce a strong bond between the components that is capable of overcoming numerous thermal cycles while utilizing fabrication techniques that are widely known.         
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 1, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “the water reservoir and the heat dissipation device are integratedly formed by welding” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 2, a modified Yeh further teaches a manner of an integrated formation of the water reservoir (14 as taught by Geiger) and the heat dissipation device (12 as taught by Geiger) by welding (see rejection of claim 1, specifically Geiger) comprises directly welding the water reservoir and the heat dissipation device by equipment after butting interfaces of a raw material of the water reservoir and a raw material of the heat dissipation device, or welding the water reservoir and the heat dissipation device through a welding flux (the components being welded is shown in Figure 5 of Geiger).
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 2, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “directly welding the water reservoir and the heat dissipation device by special equipment after butting interfaces of a raw material of the water reservoir and a raw material of the heat dissipation device, or welding the water reservoir and the heat dissipation device through a third-party welding flux” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 8, Yeh further discloses wherein the heat absorption device is a piece with high heat conductivity (“brass” see Para. 29), the heat absorption device is locked and sealed (shown in figures 4, 6 and 10) with the water reservoir through a sealing device (screw openings in the base (33) lock and seal the portion of the base (33) to the body (3));
the interior of the water reservoir is provided with the heat absorption device (shown in figure 4).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base being fabricated from metal, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 11, see rejection of Claim 1.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US PG Pub. 2008/0105407) in view of Geiger (USP 6196305) as applied in Claims 1-2, 8 and 11 above and in further view of Xiao et al. (US PG Pub. 20090044929).





[AltContent: arrow]
[AltContent: textbox (Motor)][AltContent: arrow][AltContent: textbox (Cover)][AltContent: textbox (Impeller)][AltContent: arrow][AltContent: textbox (Seal)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    327
    704
    media_image1.png
    Greyscale


Yeh Figure 4

Regarding Claim 7, although a modified Yeh further teaches wherein the pumping device (32) comprises, an impeller (shown in annotated figure 4), a motor (shown in annotated figure 4), and a pump cover component (shown in annotated figure 4), and the pumping device is locked and sealed with the water reservoir through a sealing device (shown in annotated figure 4, being a ring seal), Yeh fails to disclose the pump contains a pump housing. 
Xiao, also drawn to an integrated pump within a heat exchanger, teaches a pumping device (46) comprises, an impeller (48), a motor (49), and a pump housing (47).

Alternately, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a pump having a pump housing with a pump not having a pump housing; further the prior art to Xiao teaches that an integrated heat exchanger having a pump with a housing is known. Therefore, since modifying the prior art to Yeh with having a pump containing a housing, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Xiao there will be reasonable expectations of success, it would have been obvious to have modified the invention of Yeh by having a pump containing a housing in order to have a pump unit that avoids damage to the pump’s internal components during installation or removal from the heat exchanger.
Regarding Claim 9, a modified Yeh further teaches wherein the sealing device (shown in annotated figure 4, see also figure 10 for reference) is an elastic seal ring (shown in annotated figure 4, wherein the sealing ring contains a degree of elasticity).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US PG Pub. 2008/0105407) in view of Geiger (USP 6196305) as applied in Claims 1-2, 8 and 11 above and in further view of Duan et al. (US PG Pub. 2006/0185378), hereinafter referred to as Duan.
Regarding Claim 14, Yeh fails to disclose wherein the sealing device is an elastic gum seal pad.
Duan teaches wherein the sealing device (14) is an elastic gum seal pad (shown in figure 2, wherein the sealing tab is a pad that contains a degree of elasticity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the sealing device of Yeh further comprising an elastic gum seal pad, as taught by Duan, the motivation being to increase the sealing capability of the heat exchanger therefore decreasing the occurrence of leakage that would lead to degradation or failure of the heat generating components.         

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763